                              UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                   ASHEVILLE DIVISION


UNITED STATES OF AMERICA                          )
                                                  )         DOCKET NO. 1:19CR63
              v.                                  )
                                                  )
JOSEPH CECIL VANDEVERE                            )         NOTICE PURSUANT TO RULE 404(b)
a/k/a “DaDUTCHMAN5”                               )         OF THE FEDERAL RULES OF
a/k/a “Da Dutchman”                               )         CRIMINAL PROCEDURE
a/k/a “Bob Smith”                                 )
____________________________________



       NOW COMES the United States of America, by and through R. Andrew Murray, United

States Attorney for the Western District of North Carolina, pursuant to Rule 404(b) of the

Federal Rules of Evidence, who hereby gives notice that the United States intends to seek to

introduce during the trial of this case evidence of other crimes and acts of the defendant to

establish, inter alia, motive, opportunity, intent, preparation, plan, knowledge, identity, and

absence of mistake or accident.

       (1)         Defendant’s activities and postings from his “Bob Smith” Facebook account
                   including but not limited to his February 2018 Facebook message to Rabbi
                   Andrew Jacobs and his Facebook messages to “Steve Black.”

       (2)         Defendant’s activities and postings from his “Da Dutchman”
                   (“DaDUTCHMAN5”) Twitter account.

       (3)         Forensic evidence from Defendant’s computer, including but not limited to (1)
                   saved copies of the lynching picture used in the instant offense, (2) links to his
                   Facebook accounts, (3) evidence of usage of the usernames “DaDutchman5,”
                   “Bob Smith,” and “Da Dutchman.”

        (4)        If Defendant “puts his character in issue,” evidence of any personal conduct that
                   may be put into issue by defendant.




      Case 1:19-cr-00063-MOC-WCM Document 31 Filed 11/18/19 Page 1 of 2
        In addition, the government may introduce any relevant evidence of prior bad acts

which are described in the government's open file.



       RESPECTFULLY SUBMITTED, this 18th day of November, 2019.


                                            R. ANDREW MURRAY
                                            UNITED STATES ATTORNEY


                                            /s/ DAVID A. THORNELOE
                                            ASSISTANT UNITED STATES ATTORNEY
                                            North Carolina Bar Number 54463
                                            U.S. Courthouse
                                            100 Otis Street
                                            Room 233
                                            Asheville, NC 28801
                                            (828) 271-4661
                                            (828) 271-4670 (fax)
                                            Email: david.thorneloe@usdoj.gov




                                               2


     Case 1:19-cr-00063-MOC-WCM Document 31 Filed 11/18/19 Page 2 of 2
